Filed 6/13/22 Fahim v. Laz Parking Cal. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 SHARIF FAHIM,                                                    B309996

          Plaintiff and Appellant,                                (Los Angeles County
                                                                  Super. Ct. No.
          v.                                                      BC630927)

 LAZ PARKING CALIFORNIA, LLC
 et al.,

          Defendants and Respondents.


      APPEAL from an order of the Superior Court of Los
Angeles County, Rupert A. Byrdsong, Judge. Affirmed.
      Law Office of Twila S. White and Twila S. White for
Plaintiff and Appellant.
      Jackson Lewis, Theresa M. Marchlewski, Dylan B. Carp,
and Sarah H. Scheinhorn for Defendants and Respondents.
      Plaintiff and appellant Sharif Fahim (plaintiff) was
compelled to arbitrate employment related claims against
defendants and respondents LAZ Parking California, LLC (LAZ
Parking) and Conrad Midolo. The arbitrator dismissed plaintiff’s
claims with prejudice. In this appeal from the trial court’s order
denying plaintiff’s petition to vacate the arbitration award and
granting defendants’ petition to confirm the award, plaintiff asks
us to decide whether an arbitrator has a continuing duty to make
certain disclosures regarding matters handled by the dispute
resolution provider organization (but not the individual
arbitrator assigned to his matter) that involve the parties or their
attorneys.

                         I. BACKGROUND
       A.    Initial and Supplemental Disclosures
       In August 2016, plaintiff filed a civil complaint against
defendants alleging employment discrimination and other causes
of action. The trial court granted defendants’ motion to compel
arbitration before JAMS pursuant to the parties’ agreement, and
the arbitration was heard by retired judge George H. King (Judge
King).
       Judge King made initial disclosures in September 2017
concerning his and JAMS’s business with the parties and their
attorneys.1 According to the disclosures, Judge King was
involved in one ongoing arbitration involving the law firm
representing defendants, Jackson Lewis, P.C. (Jackson Lewis);
none of the individual attorneys representing defendants were

1
     These disclosures addressed the previous five years for
Judge King and the previous two years for JAMS.




                                 2
involved in that other arbitration. JAMS administered five
matters involving plaintiff’s attorney and her firm, 499 matters
involving Jackson Lewis (including several involving defendants’
individual attorneys), and one matter involving LAZ Parking.2
       Roughly a year later, in August 2018, plaintiff’s attorney
sent an email to JAMS inquiring as to “any additional disclosures
since the initiation of the Fahim matter involving [Judge King].”
JAMS confirmed no additional disclosures were required at that
time. Plaintiff’s attorney requested additional disclosures
concerning Judge King and JAMS again in November 2018, and
JAMS again confirmed no further disclosures were required.3
       Judge King made supplemental disclosures in November
2019 when a new attorney and law firm associated in as counsel
for plaintiff. The supplemental disclosures indicated Judge King
had no new disclosures to make as an individual arbitrator and
reported the previously disclosed arbitration involving Jackson
Lewis had settled. The supplemental disclosures further
revealed JAMS had since administered three matters involving
plaintiff’s original attorney and her firm, 13 matters involving

2
       A header appearing on every page of the JAMS disclosure
report notes that cases administered out of its Denver, Colorado
office are excluded and invites the parties to request Denver
disclosures if desired. Plaintiff made no such request.
3
       Plaintiff’s attorney also claimed, in communicating with
JAMS in November 2018, that she never received Judge King’s
September 2017 initial disclosures. JAMS replied it previously
sent those disclosures twice, in September 2017 and August 2018.
Plaintiff’s attorney responded with follow-up questions that cited
specific pages of the disclosure packet, but she maintains (see
discussion, post) she did not receive the initial disclosures.




                                3
plaintiff’s new attorney, 642 matters involving Jackson Lewis,
and one new matter involving LAZ Parking.
       On January 9, 2020, Judge King notified the parties he
became an “owner panelist” of JAMS as of January 1, 2020. His
disclosure stated that “JAMS has approximately 400 neutrals on
its panel, and a little over one quarter of JAMS neutrals have an
ownership share in the company. Each owner holds one share
and there are no outside shareholders. Owners are not privy to
information regarding the number of cases or revenue related to
cases assigned to other panelists. No shareholder’s distribution
exceeds .1% of JAMS total revenue in a given year. Shareholders
are not informed about the extent to which their profit
distribution may be impacted by any particular client, lawyer or
law firm and shareholders do not earn credit for the creation or
retention of customer relationships.”4 The January 9 disclosure
also reminded the parties they had “already received institutional
disclosures regarding the parties’ usage of JAMS at the outset of
this case.”




4
      Judge King’s initial disclosures (before he had an
ownership interest in JAMS) noted that “[e]ach JAMS neutral,
including me, has an economic interest in the overall financial
success of JAMS. In addition, because of the nature and size of
JAMS, the parties should assume that one or more of the other
neutrals who practice with JAMS has participated in an
arbitration, mediation or other dispute resolution proceeding
with the parties, counsel or insurers in this case and may do so in
the future.”




                                 4
      B.      Arbitration and Subsequent Requests for Further
              Disclosures
       The arbitration hearing to decide plaintiff’s claims was held
in November 2018, December 2018, and January 2019; the
matter was submitted for decision in November 2019. In
January 2020, Judge King issued an award dismissing all of
plaintiff’s claims with prejudice. After losing the arbitration,
plaintiff sent JAMS several requests for additional disclosures.
       On February 3, 2020, plaintiff requested “all invoices and
amount of payment for the services [Judge King] rendered in
[this] matter.” Then, on February 5, 2020,5 plaintiff expressed
“shock[ ] that . . . [he] lost on every single cause of action,”
accused Judge King of “coach[ing] defense witnesses” and “other
inappropriate conduct” during the arbitration hearing, and
demanded additional disclosures. Plaintiff’s specific requests
sought additional information concerning any business between
Judge King on the one hand and defendants, Jackson Lewis, and
defendants’ individual attorneys on the other. Plaintiff also
demanded details of Judge King’s financial interest in JAMS.6

5
     Plaintiff sent a slightly different version of the same letter
on January 31, 2020.
6
      Specifically, plaintiff’s attorney requested “a copy of every
Ethics Rule 7 or 12 Disclosure, whether initial or supplemental,
that has been made by [Judge King] in connection with this
matter”; “[e]very offer or acceptance of employment (whether as
an arbitrator, mediator, or otherwise) between [Judge King] and”
defendants and their attorneys and law firm; and “any ownership
or other financial interest [Judge King] possesses regarding
JAMS,” including “all matters (case name, case number, parties,
and counsel) for which he has incurred a financial interest
including the instant matter” and “the amount of the financial




                                 5
JAMS maintained it had satisfied its disclosure obligations but
agreed to provide, and did provide, the invoices plaintiff
requested on February 3.
       Later that same month, on February 24 and 25, plaintiff
demanded disclosures updated to cover the time period “until
today,” the names of JAMS arbitrators handling other cases
involving defendants and their attorneys, and unspecified
“information as to each and every case” involving Jackson Lewis
over which Judge King presided as a United States District
Judge. (Italics, bolding, and underlining omitted.) JAMS
responded that no further disclosures were required, but agreed
to provide and did provide “a new set of reports showing Judge
King’s case history with the parties, lawyers, and firms,” which
included the single, previously-disclosed arbitration over which
Judge King presided where Jackson Lewis was counsel for a
party.
       In March 2020, plaintiff sent a letter to JAMS seeking to
disqualify Judge King. Plaintiff’s letter advanced an assortment
of reasons for disqualification (e.g., various disclosure demands
that JAMS was said not to have satisfied), but his principal
complaint concerned disclosures about JAMS’s business as an
institution. Plaintiff wrote: “It is imperative for [p]laintiff to
know how many cases has JAMS undertaken with Jackson


interest allocated to [Judge King].” (Italics, bolding, and
underlining omitted.) Plaintiff’s attorney also claimed not to
have received the initial disclosures from September 2017 and
“wonder[ed] why these . . . were withheld.” As we have already
mentioned, plaintiff’s attorney asked detailed questions
regarding the initial disclosures when JAMS provided them in
November 2018.




                                 6
Lewis . . . and/or [d]efendants since [Judge] King became an
owner of JAMS in January 1, 2020. . . . Even if JAMS has
undertaken a single case with Jackson Lewis . . . and/or
[d]efendants since appointment of [Judge] King as Owner of
JAMS, [Judge] King has gained financial interest through those
cases, pending complete resolution of this case.” (Bolding and
underlining omitted.) JAMS denied plaintiff’s disqualification
request, explaining, among other things, that “there is no
obligation under California law in a consumer case for JAMS to
disclose each additional case it accepts from a party or lawyer or
law firm where the case does not involve Judge King.”
       While JAMS and the parties were corresponding regarding
disclosures, Judge King withdrew his January 30, 2020, award
because it did not address defendants’ request for fees and costs.
After soliciting additional briefing on fees and costs, Judge King
issued an amended final arbitration award that again dismissed
all of plaintiff’s claims with prejudice but denied defendants’
request for fees and costs.

       C.    Post-Arbitration Trial Court Proceedings
       Defendants petitioned the trial court to confirm the award,
and plaintiff petitioned the trial court to vacate the award based
on inadequate disclosures. The trial court found plaintiff waived
his right to disqualify Judge King by failing to seek
disqualification before Judge King found against him on all
causes of action. The trial court further found, in the alternative,
that Judge King and JAMS made all disclosures required under
the Code of Civil Procedure and the California Rules of Court,
Ethics Standards for Neutral Arbitrators in Contractual
Arbitration (Ethics Standards). Based on these findings, the




                                 7
court granted defendants’ petition to confirm the award and
denied plaintiff’s petition to vacate the award. The trial court
memorialized these rulings in a signed order.7

                         II. DISCUSSION
       Although finding what really is at issue in plaintiff’s 88-
page opening brief is difficult, we see a single issue: whether
Judge King had a continuing duty to disclose matters handled by
other JAMS neutrals that involved defendants or their
attorneys.8 Plaintiff contends the Ethics Standards compel such
disclosure, but as we will explain, they in fact do not. Plaintiff
alternatively argues a requirement for such disclosure is implied
by the mandate that an arbitrator disclose all matters that could


7
      Because the trial court’s signed order amounts to a
dismissal of plaintiff’s action, it operates as an appealable
judgment under Code of Civil Procedure section 581d. (Marshall
v. Webster (2020) 54 Cal.App.5th 275, 283 [order of dismissal
under section 581d need not include “express dismissal language”
so long as it is “‘clear from the record that this was the effect of
the court’s order’”].)
8
       Defendants contend plaintiff has forfeited all issues raised
in his opening brief because he fails to “‘[s]tate each point under a
separate heading or subheading summarizing the point . . . .’”
(Cal. Rules of Court, rule 8.204(a)(1)(B); Pizarro v. Reynoso (2017)
10 Cal.App.5th 172, 179 [“Failure to provide proper headings
forfeits issues that may be discussed in the brief but are not
clearly identified by a heading”].) It is true that plaintiff’s
subheadings often have little connection to what is said in the
paragraphs that follow them, but we disregard the
noncompliance and have charitably identified the argument
presented.




                                 8
cause a person aware of the facts to reasonably entertain a doubt
as to their impartiality but that too is unpersuasive, at least on
the facts here.

       A.     Legal Framework
       Code of Civil Procedure section 1281.99 requires arbitrators
to disclose “all matters that could cause a person aware of the
facts to reasonably entertain a doubt that the proposed neutral
arbitrator would be able to be impartial,” and the statute
specifically enumerates the following for disclosure: discussions
with the parties regarding employment opportunities; the names
of parties to certain arbitrations in which the arbitrator has
served; and various relationships to the parties, the lawyers, and
their families. (§ 1281.9, subd. (a).) Arbitrators are also
required, by statute, to make disclosures required under the
Ethics Standards. (§ 1281.9, subd. (a)(2).)
       Ethics Standard 7 “is intended to identify the matters that
must be disclosed by a person nominated or appointed as an
arbitrator” (Ethics Standards, std. 7(a)) and defines, among other
things, the types of relationships that must be disclosed. (Ethics
Standards, std. 7(d).) Standard 7 requires an arbitrator to make
initial disclosures “[w]ithin 10 calendar days of service of notice
of [his or her] proposed nomination or appointment” (Ethics
Standards, std. 7(c)(1)) and supplemental disclosures “within 10
calendar days after the arbitrator becomes aware of the matter”
to be disclosed (Ethics Standards, std. 7(c)(2)). The duty to make
disclosures required under Standard 7 “is a continuing duty,

9
     Undesignated statutory references that follow are to the
Code of Civil Procedure.




                                 9
applying from service of the notice of the arbitrator’s proposed
nomination or appointment until the conclusion of the arbitration
proceeding.” (Ethics Standards, std. 7(f).)
       Ethics Standard 8 imposes special disclosure requirements
for “consumer arbitrations.” Consumer arbitrations include
arbitrations conducted, as they were in this case, pursuant to an
agreement executed by “[a]n employee or an applicant for
employment in a dispute arising out of or relating to the
employee’s employment or the applicant’s prospective
employment that is subject to the arbitration agreement.”
(Ethics Standards, stds. 2(e)(4), 2(d).) Standard 8 builds on the
generally applicable disclosure requirements set forth in
Standard 7 by requiring proposed arbitrators in consumer
arbitrations to disclose relationships between the dispute
resolution provider organization (here, JAMS) and a party or
lawyer in the arbitration. (Ethics Standards, std. 8(b).)
       If the arbitration provider organization is coordinating (or,
within the last two years, has coordinated) dispute resolution
services for a party, attorney, or law firm involved in the case, the
arbitrator must provide information about those cases, with the
required level of detail varying with the number of cases at issue.
(Ethics Standards, std. 8(b).) If disclosures must be made, the
arbitrator must also provide information regarding his or her
relationship to the provider organization, “including whether the
arbitrator has a financial interest in the provider organization or
is an employee of the provider organization . . . .” (Ethics
Standards, std. 8(c)(1).) Disclosures required under Standard 8
must be made “within the time and in the same manner as the
disclosures required under standard 7(c)(1) [the standard
governing initial disclosures].” (Ethics Standards, std. 8(b).)




                                 10
      Ethics Standard 12 makes additional rules applicable to
consumer arbitrations, e.g., the conditions under which
arbitrators may consider an offer to serve as an arbitrator in
another case involving the parties or lawyers in a pending
arbitration. (Ethics Standards, std. 12(b).) If an arbitrator plans
to entertain an offer of the type described in the standard, he or
she must disclose this fact and, if the pending arbitration is a
consumer arbitration, the disclosure must inform the parties the
arbitrator will notify them (as required under Standard 12(d)) if
he or she receives such an offer while the arbitration is pending.
(Ethics Standards, std. 12(b)(1).)

      B.     The Trial Court Correctly Rejected the Assertion that
             Judge King Failed to Satisfy His Disclosure
             Obligations
       Where, as here, the facts are not in dispute, the issue of
“whether the arbitrator was required to make certain disclosures
is ‘a mixed question of fact and law that should be reviewed de
novo.’” (Speier v. The Advantage Fund, LLC (2021) 63
Cal.App.5th 134, 148 (Speier), quoting Haworth v. Superior Court
(2010) 50 Cal.4th 372, 385 (Haworth).)
       Section 1281.91 imposes a strict 15-day period for a party
to notice the disqualification of an arbitrator based on his or her
failure to make disclosures required under section 1281.9.
(§ 1281.91, subd. (a).) In the absence of a material omission or
misrepresentation in the arbitrator’s disclosures, a party
accordingly waives the right to disqualify an arbitrator after that
15-day period elapses without a disqualification request.
(§ 1281.91, subd. (c); Honeycutt v. JPMorgan Chase Bank, N.A.
(2018) 25 Cal.App.5th 909, 926-927 (Honeycutt).)




                                11
       In this case, plaintiff failed to timely request Judge King’s
disqualification based on his initial disclosures in September
2017, his supplemental disclosures in November 2019, or his
supplemental disclosures in January 2020. Any claim predicated
on an asserted defect in these disclosures is accordingly waived.
Plaintiff, however, insists his March 2020 request for
disqualification was timely because it was filed within 15 days of
JAMS’s response to his demands for disclosures in February
2020. We will assume for argument’s sake that the February
2020 demands restarted the 15-day period to serve notice of
disqualification under section 1281.91, but we will confine our
analysis to only those demands—in other words, there is no need
to address any alleged deficiencies in Judge King’s earlier
disclosures.10
       Plaintiff dedicates a substantial portion of his opening brief
to a recitation of statutes and Ethics Standards, but the only
disclosure issue about which he offers any meaningful analysis
concerns matters handled by other JAMS neutrals involving
defendants and their attorneys. Plaintiff is correct that Standard
8 requires the disclosure of such matters. Judge King, however,

10
       We also assume without deciding that plaintiff did not
waive his right to disqualify Judge King by waiting to seek
disqualification only after becoming aware, in January 2020, that
the arbitration would not be resolved in his favor. (But see
United Health Centers of San Joaquin Valley, Inc. v. Superior
Court (2014) 229 Cal.App.4th 63, 85 [“While an arbitrator has a
duty to disclose all of the details required to be disclosed
pursuant to section 1281.9 and the Ethics Standards, a party
aware that a disclosure is incomplete or otherwise fails to meet
the statutory disclosure requirements cannot passively reserve
the issue for consideration after the arbitration has concluded”].)




                                 12
repeatedly made the required disclosures, and nothing in the
appellate record indicates JAMS took on additional matters
involving defendants or their attorneys after November 2019.11
       Let us assume, though, that other JAMS neutrals did take
on new matters involving defendants or their attorneys after
November 2019. Plaintiff’s contention that Judge King had a
continuing duty to disclose these matters under Standard 8 still
lacks merit. As we have already mentioned, the timing of
Standard 8 disclosures is governed by Standard 7(c)(1)’s
provisions relating to initial disclosures. (Ethics Standards, std.
8(b); see also Cal. Practice Guide: Alternative Dispute Resolution
(The Rutter Group 2021) ¶ 7:58 [“after making any required
initial disclosure, the arbitrator has no continuing duty to inform
himself or herself as to, or to disclose, information about the
provider”].) And unlike Standard 7, Standard 8 does not
expressly provide that it creates a continuing duty. (See Ethics
Standards, std. 7(f).) Moreover, Standard 8(a)(1) explains an
arbitrator need not make real-time disclosures regarding the
provider organization; according to the standard, an arbitrator
may rely on information supplied by the provider organization if
the organization represents it is “current through the end of the



11
       To the extent that plaintiff suggests Judge King failed to
disclose matters in which he was personally involved with
defendants or their attorneys—which he had a duty to disclose
under Standards 7(c)(2) and 7(d)(4) regardless of plaintiff’s
demands—nothing in the appellate record supports this
speculation. That distinguishes this case from Monster Energy
Co. v. City Beverages, LLC (9th Cir. 2019) 940 F.3d 1130 and
Honeycutt.




                                13
immediately preceding calendar quarter or more recent.”12
(Ethics Standards, std. 8(a)(1).)
       Independent of Standard 8, plaintiff contends Judge King’s
failure to provide on-demand disclosures regarding the
relationship between JAMS and the parties or their counsel runs
afoul of the requirement that he “disclose all matters that could
cause a person aware of the facts to reasonably entertain a doubt
that the proposed neutral arbitrator would be able to be
impartial.” (§ 1281.9, subd. (a); § 170.1, subd. (a)(6)(A)(iii)
[providing for disqualification of a judge where “[a] person aware
of the facts might reasonably entertain a doubt that the judge
would be able to be impartial”]; Ethics Standards, std. 7(d) [“A
proposed arbitrator or arbitrator must disclose all matters that
could cause a person aware of the facts to reasonably entertain a
doubt that the arbitrator would be able to be impartial”].) This
standard is objective (Speier, supra, 63 Cal.App.5th at 147),
meaning “‘“[t]he partisan litigant emotionally involved in the
controversy underlying the lawsuit is not the disinterested
objective observer whose doubts concerning . . . impartiality



12
       The authorities plaintiff cites for the proposition that an
arbitrator generally has a continuing duty of disclosure do not
address Standard 8. (See, e.g., Honeycutt, supra, 25 Cal.App.5th
at 922 [“The Ethics Standards at issue in this appeal are
standards 7 and 12”]; Ovitz v. Schulman (2005) 133 Cal.App.4th
830, 840 [“As with all the topics covered by standard 7, this duty
of disclosure is a continuing one”].) One case that does address
Standard 8, Gray v. Chiu (2013) 212 Cal.App.4th 1355, discusses
a prior version that did not exclusively incorporate Standard 7’s
timing provision for initial disclosures. (Id. at 1364-1365.)




                                14
provide the governing standard.”’” (Ibid., quoting Haworth,
supra, 50 Cal.4th at 389.)
       Once again, the argument fails for lack of anything in the
record that suggests there was anything to disclose. (See Evans
v. Centerstone Development Co. (2005) 134 Cal.App.4th 151, 162
[“[T]here is no requirement in either the Code of Civil Procedure
or the Ethics Standards . . . to disclose the lack of” information
that would cause a reasonable person to doubt an arbitrator’s
impartiality].) Regardless, and just as before, plaintiff’s
argument would still fail even if there were evidence that JAMS
took on new matters after November 2019. No reasonable person
would question Judge King’s impartiality based on some number
of increased matters administered by JAMS but not involving
Judge King when he had already produced reports identifying
hundreds of such cases. (See Dornbirer v. Kaiser Foundation
Health Plan, Inc. (2008) 166 Cal.App.4th 831, 841 [assuming
arguably ambiguous disclosure could be construed to state that
an arbitrator had presided over 11 (as opposed to 26) matters
involving one of the parties, “the difference would not be
sufficiently material to the issue of the arbitrator’s impartiality to
render the disclosure fatally defective”].)




                                 15
                            DISPOSITION
       The trial court’s order granting defendants’ petition to
confirm the arbitration award and denying plaintiff’s petition to
vacate the award is affirmed. Defendants shall recover their
costs on appeal.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           BAKER, J.

We concur:



      RUBIN, P. J.



      MOOR, J.




                                16